AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                      UNITED STATES DISTRICT COUR                                        CLERK, IJ.S f)ff~Tr~1cr COURT
                                                                                                       SOUTHERN DISTR1CT OF CALIFORNIA
                                         SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                       BY                 ~      DEPUTY
             UNITED STATES OF AMERICA                               JUDGMENT IN A CRIMINAL CASE
                                 v.                                 (For Offenses Committed On or After November 1, 1987)


                  STEPHANIE MARTINEZ                                   Case Number:         19CR00052-LAB

                                                                    BENJAMIN CHEEKS, CJA
                                                                    Defendant's Attorney
USM Number                       81591298
D -
THE DEFENDANT:
IZI pleaded guilty to count(s)         ONE OF THE INFORMATION

D     was found guilty on count(s)
    after a olea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                      Count
Title & Section                   Nature of Offen                                                                   Numbel'(s)
21 USC 952, 960                   IMPORTATION OF METHAMPHETAMINE                                                        1




     The defendant is sentenced as provided in pages 2 through                5            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D     The defendant has been found not guilty on count(s)

D     Count(s)                                                is          dismissed on the motion of the United States.

      Assessment: $100.00
D

D     JVTA Assessment*: $
      *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
IZI No fine                D Forfeiture pursuant to order filed                                       , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 3 0 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.




                                                                   HON. Larry A an Burns
                                                                   CHIEF UNITED STATES DISTRICT JUDGE
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                 STEPHANIE MARTINEZ                                                       Judgment - Page 2 of 5
CASE NUMBER:               19CR00052-LAB

                                                   IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 36MONTHS




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 IZI   The court makes the following recommendations to the Bureau of Prisons:
       MINT PROGRAM OR RESIDENTIAL PARENTING PROGRAM IN THE NORTHERN DISTRICT
       CA DESIGNATION.
       PARTICIPATE IN THE RESIDENTIAL DRUG ASSESSMENT PROGRAM.



 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant must surrender to the United States Marshal for this district:
       D     at                             A.M.              on
       D     as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:
       D     on or before
       D     as notified by the United States Marshal.
       D     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

       Defendant delivered on


 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL




                                                                                                      19CR00052-LAB
     AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

     DEFENDANT:              STEPHANIE MARTINEZ                                                            Judgment - Page 3 of 5
     CASE NUMBER:            19CR00052-LAB

                                                 SUPERVISED RELEASE
Upon release from imprisonment, the defendant will be on supervised release for a term of:
5 YEARS

                                              MANDATORY CONDITIONS
1. The defendant must not commit another federal, state or local crime.
2. The defendant must not unlawfully possess a controlled substance.
3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
   controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
   two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
   than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
        DThe above drug testing condition is suspended, based on the court's determination that the defendant poses a low
           risk of future substance abuse. (check if applicable)
4. DThe defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
   a sentence of restitution. (check if applicable)
5.    OThe defendant must cooperate in the collection of DNA as directed b;x the probation officer. (check if am:~=lic=a=b=le~~------
6.    OThe defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
     20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
     the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if
     applicable)
7.   DThe defendant must participate in an approved program for domestic violence. (check if applicable)

The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.




                                                                                                              l 9CR00052-LAB
        AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

        DEFENDANT:                  STEPHANIE MARTINEZ                                                                     Judgment - Page 4 of 5
        CASE NUMBER:                19CR00052-LAB

                                            STANDARD CONDITIONS OF SUPERVISION
      As part of the defendant's supervised release, the defendant must comply with the following standard conditions of
      supervision. These conditions are imposed because they establish the basic expectations for the defendant's behavior
      while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the
      court about, and bring about improvements in the defendant's conduct and condition.

       1. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
          hours of their release from imprisonment, unless the probation officer instructs the defendant to report to a different probation
          office or within a different time frame.

      2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
         about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
         as instructed.

      3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
         getting permission from the court or the probation officer.

      4. The defendant must answer truthfully the questions asked by their probation officer.

---s.-rn:e aeleilllant must hve at a place approveci-l>y tile probation officer. Irtne aeleilllantplans to cnange wnere tney live or
       anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
       probation officer at least 10 days before the change. If notifying the probation officer in advance is not possible due to
       unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or
       expected change.

      6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
         permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
         view.

      7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
         excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-
         time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
         defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
         probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is not possible
         due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
         change or expected change.

       8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
          knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
          first getting the permission of the probation officer.

      9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

       10. The defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
           anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
           as nunchakus or tasers).

       11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
           informant without first getting the permission of the court.

       12. If the probation officer determines the defendant poses a risk to another person (including an organization), the probation
           officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
           The probation officer may contact the person and confirm that the defendant notified the person about the risk.

       13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.



                                                                                                                              19CR00052-LAB
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 DEFENDANT:               STEPHANIE MARTINEZ                                                          Judgment - Page 5 of 5
 CASE NUMBER:             19CR00052-LAB

                                   SPECIAL CONDITIONS OF SUPERVISION

     1. Not enter or reside in the Republic of Mexico without permission of the court or probation officer and
        comply with both United States and Mexican immigration laws.
     2. Report all vehicles owned or operated, or in which you have an interest, to the probation officer.


3.   Submit your person, property, house, residence, vehicle, papers, [computers (as defined in 18 U.S.C. § 1030(e)(l)),
     other electronic communications or data storage devices or media,] or office, to a search conducted by a United States
     probation officer. Failure to submit to a search may be grounds for revocation of release. The offender must warn any
     other occupants that the premises may be subject to searches pursuant to this condition. An officer may conduct a
     search pursuant to this condition only when reasonable suspicion exists that the offender has violated a condition of
     his supervision and that the areas to be searched contain evidence of this violation. Any search must be conducted at a
     reasonable time and in a reasonable manner.
     4. Reside in a Residential Reentry Center (RRC) as directed by the probation officer for a period of
     up to 120 days (non-punitive).
     5. Abstain from the use of any and all alcohol.
     6. Participate in a cognitive behavioral treatment program as directed by the probation officer, and if deemed
         necessary by the probation officer. Such program may include group sessions led by a counselor, or participation
         in a program administered by the probation office. May be required to contribute to the costs of services rendered
         in an amount to be determined by the probation officer, based on ability to pay.
     7. Participate in a program of drug or alcohol abuse treatment, including drug testing and counseling, as directed by
         the probation officer. Allow for reciprocal release of information between the probation officer and the treatment
         provider. May be required to contribute to the costs of services rendered in an amount to be determined by the
         probation officer, based on ability to pay. The defendant may be tested three time a month for the first year. The
         probation officer may modify testing after one year if no dirty tests are reported.
     8. Residential drug treatment program for 6 months.




II




                                                                                                         l 9CR00052-LAB
